DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakhmanovich et al. (US 2004/0209973) in view of Wu et al. (US Serial No. 2003/0144375) and Curtis (US Patent No. 4602097).
Regarding claim 1, 6-12, 16, and 18; Nakhmanovich et al. teaches a water based inkjet ink composition comprising 9 weight % of Joncryl® 538, which is substituted by NeoRad R-441 (acrylic functional polyurethane dispersion) [Ex1, 0011, Ex2], Ebecryl® 12 (polyether triacrylate; humectant), Irgacure® 2959 (photoinitiator/co-photoinitiator), rubin pigment (colorant), BYK® 345 (wetting agent/surfactant), and 61.7 weight % water [Ex1].
Nakhmanovich et al. fails to teach the composition further comprises a co-solvent.  Wu et al. teaches an inkjet ink compositions comprising an aqueous vehicle, particles of a self-crosslinking polymer, and optionally a colorant [abs].  Wu et al. teaches one or more organic co-solvents may be included in the aqueous vehicle [0086].  Nakhmanovich et al. and Wu et al. are analogous ink because they are both concerned with the same field of endeavor, namely aqueous inkjet ink compositions.  At the time of filing, a person of ordinary skill in the art would have found it obvious to employ a co-solvent, as taught by Wu et al., to the aqueous inkjet ink composition of Nakhmanovich et al., and would have been motivated to do so in order to control drying speed of the ink, control surface tension, and/or to allow dissolution of an ingredient (e.g. surfactant), as suggested by Wu et al. [0086].

Regarding claims 2 and 13; Nakhmanovich et al. does not explicitly teach the polymeric photoactive agent is stable in water at a pH from 7 to 12 and fails to teach the polymeric photoactive agent has a water solubility of at least 0.5 wt%.  The Office realizes that all the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed reagents, claimed amounts, and substantially similar processes.  According to the original specification, the polymeric photoactive agent of the instant invention is stable in aqueous environments at a pH from 7 to 12 or higher [0055] and the solubility of the polymeric photoactive agent id dependent on the molecular weight of the polyether [0019].  Therefore, the claimed effects and physical properties, i.e. stability and solubility, would  
Regarding claim 3; the Examiner notes “photocurable using UV LED electromagnetic radiation” merely requires the formulation be capable of being photocured using UV LED electromagnetic radiation.  
Regarding claims 4 and 5; Nakhmanovich et al. teaches the composition comprises a photoinitiator (i.e. co-photoinitiator) [0017-0018].  Since Applicants merely describe the “photoinitiator and synergist together can generate radicals during photocuring” [0043]; the Examiner is taking the position that the taught photoinitiator of Nakhmanovich et al. functions as the required synergist and co-photoinitiator of the claimed invention.  The Examiner notes that the ink comprises a co-photoinitiator [0018], the photoinitiator of the present invention is capable of functioning as a sensitizer.  
Regarding claim 15; Nakhmanovich et al. teaches mixing all of the components of the present invention to producing an inkjet ink composition [Ex 1].
Regarding claim 17; Nakhmanovich et al. teaches suitable (co)photoinitiators include Irgacure® 500 (blend of 1-hydroxycyclohexyl phenyl ketone and benzophenone) [0018].
Regarding claim 20; Nakhmanovich et al. teaches a preferred embodiments wherein the water content is 64.7 weight % [Ex5] and 70.7 weight % [Ex6] (as calculated by Examiner).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1, 2, 6-13, 15, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10400067 in view of Nakhmanovich et al. (US 2004/0209973). Although the conflicting claims are not identical, they are not patentably distinct from each other because they are both drawn to the same art specific subject matter, namely polymeric photoactive agents.  The differences between the instant application and the patent are that the instant application requires “more than 50 wt% water” while the patent merely requires “water” (see claim patent claim 11); the instant claims requires 1 to 20 wt. % of a water dispersible (meth)acrylate polyurethane, while the patent claims require a generic photo reactive binder.  Nakhmanovich et al. teaches a water based inkjet ink composition comprising 9 weight % of Joncryl® 538, which is substituted by NeoRad R-441 (acrylic functional polyurethane dispersion) [Ex1, 0011, Ex2], Ebecryl® 12 (polyether triacrylate; humectant), Iragcure® 2959 (photoinitiator/co-photoinitiator), rubin pigment (colorant), BYK® 345 (wetting agent/surfactant), and 61.7 weight % water [Ex1].  At the time of filing, a person of ordinary skill in the art would have found it obvious to add 9 wt. % of a .
With respect to the limitation “more than 50 wt% water” (e.g. 50.1 wt%), is the Examiner’s position that a 1:1 mixture of a co-solvent and water (simplest weight ratio of a mixture of two components; 50 wt% co-solvent to 50 wt% water), would have substantially similar properties as a composition comprising predominantly water (e.g. 49.9 wt% co-solvent to 50.1 wt% water).  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].
The claims of the patent fails to explicitly teach “a photcurable aqueous inkjet ink,” however the patent claims “a method of making a photcurable ink,” thus one of ordinary skill in the art can reasonably understands the method of making a photocurable ink afford a photocurable ink, thus reads on the claims of the instant application.

Claims 1, 2, 4-9, 11, 12, 16, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7-17, 19, and 20 of U.S. Patent No. 10364364 in view of Nakhmanovich et al. (US 2004/0209973).  Although the conflicting claims are not identical, they are not patentably distinct from each other because they are both drawn to the same art specific subject matter, namely  
A second difference between the instant application and the patent is that the patent comprises the instantly claimed limitations in varying embodiments.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see MPEP §2123.  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 and 15-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Applicants argue, with respect to the double patenting rejection of US Patent No. 10400067 in view of Nakhmanovich, the present claims have a different scope that is not suggested by the claims of the cited patent; the claims of the cited patent are directed to methods of making a polymeric photoactive agent and methods of making a photocurable ink.  "A generic claim cannot be allowed to an applicant if the prior art discloses a species falling within the claimed genus." The species in that case will anticipate the genus. In re Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989) While the Examiner agrees that the patent claims are directed to methods as argued by Applicants, the methods of the patent claims require all the particulars (when taken with Nakhmanovich), that an obviousness type double patenting rejection is proper, and thus stands.  
	Applicants argue, with respect to the double patenting rejection of US Patent No. 10364364 in view of Nakhmanovich, the present claims are not obvious over the claims of the cited patent in combination with Nakhmanovich, because the cited patent claims a photocurable ink with a different scope than the present claims.  Applicants argue the cited patent limits the water soluble polymeric sensitizer to compounds in which the X Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003).  As such, the composition of the instant claims may further contain additional, unrecited elements.  Furthermore, a genus does not always anticipate a claim to a species within the genus. However, when the species is clearly named, the species claim is anticipated no matter how many other species are additionally named. See Ex parte A, 17 USPQ2d 1716 (Bd. Pat. App. & Inter. 1990); See MPEP 2131.02.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767